*424The Court said there was great difficulty in ascertaining the true construction of the 7th section of the supplemental code; but a majority of the judges had arrived at the following conclusions:
1. Security as well as notice of the re-hearing, must be given within ten days after receiving notice of the order or decree to le reheard: and there must be gecurity in all cases.
2. If no stay of proceedings is asked, it will be sufficient to give such an undertaking as is required by the 283d section of the code. But if a stay of proceedings is desired, the undertaking must conform to some of the following sections, according to the nature of the order or decree to be reheard. (§§ 284 to 287, inclusive.)
3. Instead of the former practice of first giving notice and obtaining an order for a re-hearing, and then giving notice of the re-hearing, the party may now give notice of a re-hearing in the first instance. In this way notice of the re-hearing and the security may be given within the ten days allowed by the statute. (Supp. code, § 7, 8.)
Some of the Judges thought that no security was required, except for the purpose of staying proceedings: and 2d, if any security is necessary, it must be such in all cases as would be sufficient to stay proceedings on the order or decree to be reheard. But a majority of the judges approved of the decision of the Supreme Court, and, therefore, dismissed the appeal.